Campbell, J.,
delivered the opinion of the court.
The first and second instructions for the plaintiff should not have been given. If the tenant was to pay the taxes on a specified tract of land for a given year, that was certain enough to secure to the lessor all the rights given by the statute as to the agricultural products of the leased premises for that item of the rent stipulated for, and it seems plain that this was the contract between Mrs. Sivley and her son as to the occupancy of the land; therefore, if the three bales of cotton were delivered to her for the payment of the taxes the tenant was to pay, her claim to the cotton was para*600mount to that of the claimant under the deed of trust if she had not precluded herself by a waiver as alleged.

Reversed and remcmded..